     Case 1:20-bk-11006-VK        Doc 104 Filed 07/22/20 Entered 07/22/20 10:41:45              Desc
                                   Main Document    Page 1 of 14


1    Michael Shemtoub, Esq. SBN: 253948
     BEVERLY LAW
2
     4929 Wilshire Blvd., Suite 702
3    Los Angeles, CA 90010
     T: (310) 552-6959
4    F: (323) 421-9397
5
     Attorney for Mike Kemel and Mariya Ayzenberg
6

7

8
                             UNITED STATES BANKRUPTCY COURT

9                             CENTRAL DISTRICT OF CALIFORNIA
10
                                SAN FERNANDO VALLEY DIVISION
11
     In re                                        )   Case No.: 1:20-bk-11006-VK
12                                                )
              LEV INVESTMENTS, LLC,               )   Chapter 11, subchapter V
13                                                )
                                                  )
14                                Debtor.         )   EMERGENCY MOTION TO ADVANCE
                                                  )   THE HEARING ON MOTION TO
15                                                )   DISQUALIFY DAVID GOLUBCHIK AND
                                                  )   HIS FIRM [DOC 56]; MEMORANDUM OF
16                                                )
                                                  )   POINTS AND AUTHORITIES, IN
17                                                )   SUPPORT THEREOF, DECLARATION OF
                                                  )   MICHAEL SHEMTOUB FILED
18                                                )   CONCURRENTLY HEREWITH
                                                  )
19                                                )
                                                  )
20                                                )   Date:         TBD
                                                  )   Time:         TBD
21                                                )   Place:        Courtroom 301
                                                  )
22                                                )                 21041 Burbank Blvd.
                                                  )                 Woodland Hills, CA 91367
23

24            TO THE HONORABLE COURT AND ALL PARTIES ENTITLED TO NOTICE:
25            PLEASE TAKE NOTICE THAT on a TBD at TBD (if a hearing is deemed
26   appropriate) in courtroom 301 of the United States Bankruptcy Court for the Central District
27   California, San Fernando Valley Division, located at 21041 Burbank Blvd., Woodland Hills, CA
28   91367, Mike Kemel and Mariya Ayzenberg will and hereby do, move for an Order advancing the
     hearing date of the Motion to Disqualify David Golubchik and his firm filed on 6-26-2020
     [DOC 56] currently set to be heard on August 27, 2020.
                                           1
             EMERGENCY MOTION TO ADVANCE THE MOTION TO DISQUALIFY GOLUBCHIK
     Case 1:20-bk-11006-VK         Doc 104 Filed 07/22/20 Entered 07/22/20 10:41:45                     Desc
                                    Main Document    Page 2 of 14


1           The need for this emergency motion has arisen because counsel for Mr. Kemel, Real
2    Property Trustee, Inc. and Ms. Ayzenberg, cannot advocate for them while an attorney who is
3    aware of their secrets and is actively advising the Opponent of how to maximize the damages on
4    his shortly-before this litigation current clients, and now former (as a result of recent actions by
5    Mr. Golubchik since June 1, 2020) clients, Mr. Kemel, Real Property Trustee, Inc. and Ms.
6    Ayzenberg.
7           To state it quite bluntly, and to borrow from sports, counsel for Mr. Kemel, Real Property
8    Trustee, Inc. and Ms. Ayzenberg cannot implement any tactic, assert any claim, advance any
9    right, defend on any basis, advocate any legal theory that is either strategic or merit based as the
10   Opposing side has the undersigned Clients’ playbook.
11          The undersigned shares his concerns in the accompanying Declaration, and neither the
12   law, equities nor justice permit the further exploitation of the undersigned’s clients by the
13   Opposing party.
14          This motion is based on this notice of motion and motion, the attached memorandum of
15   points and authority, the declaration of Michael Shemtoub, as well as such other and further
16   grounds as may be properly presented to the court.
17          CD CA LBR 9075-1(a)(1) controls the timelines of this Motion; it must be decided
18   within 48-hours. Any response, written or oral, to the moving papers may be presented at the
19   time of the hearing on the motion. CD CA LBR 9075-1(a)(7).
20          The moving parties have already been damaged by what has occurred in this case. There
21   is not reason to let the injury metastasize into being incurable and fatal to the litigants. The
22   recusal that is sought is not discretionary but mandatory. There exists a direct relationship
23   between Movants and Mr. Golubchik.
24          The Court on July 16, 2020, continued the hearing so to determine if matters percolated
25   in a fashion where recusal may be avoided. However, the undersigned cannot file a claim, file a
26   motion for remand, utilize other strategies that are part and parcel of any litigation strategist as
27   no matter how well the undersigned plays the Movants’ hands, they will be defeated as he will
28   know what cards the Movants really hold; he will know if they are bluffing, he will know where



                                        2
          EMERGENCY MOTION TO ADVANCE THE MOTION TO DISQUALIFY GOLUBCHIK
     Case 1:20-bk-11006-VK        Doc 104 Filed 07/22/20 Entered 07/22/20 10:41:45                Desc
                                   Main Document    Page 3 of 14


1    to aim the most destructive shot against the Movants and neither the law nor the ethics of the
2    profession continence what the Movants are suffering through.
3           The Court must grant the Emergency Motion, and once it is satisfied that there exists or
4    even existed a direct relationship between the Movants and Mr. Golubchik, to disqualify Mr.
5    Golubchik and his firm immediately from the Action and anything related to it.
6

7                                                         Respectfully submitted,
8    Dated: July 21, 2020                                 BEVERLY LAW
9
                                                       By:
10
                                                          Michael Shemtoub, Esquire
11                                                        Attorney for Mike Kemel and Mariya
                                                          Ayzenberg
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        3
          EMERGENCY MOTION TO ADVANCE THE MOTION TO DISQUALIFY GOLUBCHIK
     Case 1:20-bk-11006-VK         Doc 104 Filed 07/22/20 Entered 07/22/20 10:41:45                   Desc
                                    Main Document    Page 4 of 14


1                        MEMORANDUM OF POINTS AND AUTHORITIES
2                                        STATEMENT OF FACTS
3           Movants and Mr. Golubchik have / had a direct relationship; the retainer agreement
4    between the Movants and Mr. Golubchik is dated March 2019. The only type of law that Mr.
5    Golubchik practices is bankruptcy. This is a bankruptcy action. Once the direct relationship is
6    shown, the presumptions which are implicated (as discussed below) mandate recusal.
7           The involvement of Mr. Golubchik in this Action has caused counsel for the Movants to
8    restrain from undertaking significant steps on behalf of the Movants out of fear of Mr. Golubchik
9    in service of his new client, while possessing confidential information from his past clients,
10   destroy the later for the benefit of the former.
11          The Movants are hamstrung. The bar date on this case is fast upcoming. Delay in the
12   recusal will cause irremediable prejudice to the Movants; Movants who are creditors of the
13   estate, defendants in removed actions to this Court and adversaries to the very client that Mr.
14   Golubchik serves.
15          What is occurring is not only unfair, it is inimical to the orderly administration of justice.
16   To reveal more than the fact that there was/is a direct attorney-client relationship between
17   Movants and Mr. Golubchik would be to do damage and lead to the exposure of the very
18   confidences of the Movants that they desire remain private.
19                                              ARGUMENT
20     THE COURT IS DUTY BOUND TO IMMEDIATELY ADJUDICATE THE MOTION
21   FOR RECUSAL FORTHWITH; THE MOTION TO RECUSE WAS FILED ON JUNE 26,
22                                              2020 [DOC 56]
23          A former client is entitled as a matter of law to disqualify an attorney from successive
24   representation of another client by showing a “substantial relationship'" between the subjects of
25   the prior and the current representations.” City and County of San Francisco v. Cobra Solutions,
26   Inc. (2006) 38 Cal.4th 839, 847.
27          “Substantial relationship” is synonymous with a direct relationship for recusal purposes.
28   “Subject” is synonymous with the term “person,” “company” and “client” for recusal purposes
     (i.e., if an attorney represented a Coca Cola, and Mr. Kemel was an hourly employee of Coca

                                        4
          EMERGENCY MOTION TO ADVANCE THE MOTION TO DISQUALIFY GOLUBCHIK
     Case 1:20-bk-11006-VK          Doc 104 Filed 07/22/20 Entered 07/22/20 10:41:45                    Desc
                                     Main Document    Page 5 of 14


1    Cola, he would not have cause to recuse that attorney if a dispute between Mr. Kemel and Coca
2    Cola arose as then there would not be a “substantial relationship” between the attorney and
3    “Subject” Kemel; however if that attorney represented Mr. Kemel in a car accident some years
4    back and he was injured on the job with Coca Cola and sued Coca Cola, then that attorney that
5    represented Mr. Kemel in the car accident (even though the representations were decades apart,
6    because that attorney possesses information about Mr. Kemel that he obtained during the course
7    of his direct representation of Mr. Kemel would disqualify the attorney).
8            The retainer agreement between Movants and Mr. Golubchik was penned only last
9    March; last March (2019) was the date when employment started; the representation by Mr.
10   Golubchik of Mr. Kemel and Ms. Ayzenberg is not years apart, but rather days apart.
11           The impartiality of the Court is unquestioned and the Court will determine the results of
12   this litigation on the merits; however, our system of justice is a system of justice which is based
13   on an adversarial nature. The entire landscape of what “fair and impartial adjudication” is
14   abridged and this Court will be disabled from administrating fair justice when the opponents of
15   the undersigned’s clients are being advised by the dealer who has stacked the deck against them.
16           Litigation is a sport of Kings, but how much of the sport can litigation be when the
17   opponent is tied to a tree. Mr. Golubchik did himself no favor when on July 16, 2020, he
18   (knowing that Mr. Kemel was watching the proceedings on Zoom) espoused an uncanny
19   familiarity with the Court. Though the impartiality of the Court is unquestioned, to the objective
20   observer, the body language, the tone, the colloquially, the conversation, the courtesies that are
21   normally extended between litigators and a court seem to an objective observer like walking a
22   plank because an objective observers will interpret the grace of the Court and the
23   accommodations that the Court extended and offered to extend to Mr. Golubchik appear as
24   favoritism.
25           The due process rights of Ms. Ayzenberg and Mr. Kemel appear in jeopardy to them and
26   their concerns are well founded. Wersal v. Sexton, 674 F.3d 1010, 1020-21 (8th Cir. 2012) (“The
27   rule laid down in Tumey v. Ohio, 273 U.S. 510, 523, 47 S.Ct. 437, 71 L.Ed. 749 (1927), makes
28   clear that the partiality of a judge as it relates to a party [or an attorney] to a case violates due
     process protections: ‘It certainly violates the Fourteenth Amendment, and deprives a person of

                                         5
           EMERGENCY MOTION TO ADVANCE THE MOTION TO DISQUALIFY GOLUBCHIK
     Case 1:20-bk-11006-VK          Doc 104 Filed 07/22/20 Entered 07/22/20 10:41:45                   Desc
                                     Main Document    Page 6 of 14


1    due process of law, to subject his liberty or property to the judgment of a court the judge of
2    which has a direct, personal, substantial, pecuniary interest in reaching a conclusion against him
3    in his case.’ In Bracy v. Gramley, 520 U.S. 899, 904-05, 117 S.Ct. 1793, 138 L.Ed.2d 97 (1997),
4    the Court reiterated that ‘the floor established by the Due Process Clause clearly requires a fair
5    trial in a fair tribunal, before a judge with no actual bias against the defendant or interest in the
6    outcome of his particular case.’ 416 F.3d at 753 (internal citation omitted).”)
7            Mr. Golubchik thought that it wise that he takes a super active role at the July 16, 2020
8    hearing. Using a term read in a recent email exchange and borrowing from that, Mr. Golubchik
9    acted as the “border patrol agent” of the Court on July 16 when he pointed out Mr. Shemtoub’s
10   difficulty with Zoom.gov as a failure to attend the hearing as Ordered by the Court.
11           This Court is sharp; it does not forget its own Orders. Yet, Mr. Golubchik acted as the
12   “self-appointed Court hall-monitor” so to illuminate an issue for the Court that the Court had
13   already addressed with Mr. Sands. Mr. Golubchik wanted a pound of flesh but “his pound of
14   flesh” from Mr. Shemtoub who is now representing, Mr. Kemel, Ms. Ayzenberg, and Real
15   Property Trustee, in this Action, and related APs. The conduct did not prevail in the Merchant of
16   Venice 1 nor did it in this Court. However, Mr. Golubchik still poisoned the confidence of the
17   Movants in a “fair adjudication of their dispute” so long as Mr. Golubchik is the captain of the
18   opponent’s ship and has in his control the maps that reveal the secrets of Mr. Kemel, Ms.
19   Ayzenberg, Real Property Trustee and AYKEM, LLC.
20           The Court must advance the hearing or hold no hearing and simply disqualify Mr.
21   Golubchik and his firm. Mr. Shemtoub cannot confidentially prosecute the intent of his Clients
22   when his Opponent is weaponized with confidences of Mr. Shemtoub’s clients. If the Court does
23   not act, then neither can Mr. Shemtoub for fear of an Opposition that will reveal confidences
24   reposed in Mr. Golubchik by Mr. Shemtoub’s Clients.
25

26   1
      As the court granted Shylock his bond and Antonio prepares for Shylock's knife, Portia deftly
27   appropriates Shylock's argument for "specific performance." She says that the contract allows
     Shylock to remove only the flesh, not the blood, of Antonio. Thus, if Shylock were to shed any
28   drop of Antonio's blood, his "lands and goods" would be forfeited under Venetian laws. She tells
     him that he must cut precisely one pound of flesh, no more, no less; she advises him that "if the
     scale do turn, But in the estimation of a hair, Thou diest and all thy goods are confiscate."

                                         6
           EMERGENCY MOTION TO ADVANCE THE MOTION TO DISQUALIFY GOLUBCHIK
     Case 1:20-bk-11006-VK         Doc 104 Filed 07/22/20 Entered 07/22/20 10:41:45                    Desc
                                    Main Document    Page 7 of 14


1       THE LAW AS WELL AS PROFESSIONAL STANDARDS OF THE PRACTICE OF
2                                     LAW MANDATE RECUSAL
3            Movants and Mr. Golubchik have presented the Engagement Agreement between them
4    dated March 20, 2019. The advice given based on the information received concerned
5    bankruptcy; that is the only law that Mr. Golubchik practices. Jessen v. Hartford Casualty Ins.
6    Co. (2003) 111 Cal.App.4th 698, 710-711. The Engagement Agreement establishes a “direct
7    relationship.” The Engagement Agreement is ipso facto basis for immediate removal.
8            In a direct professional relationship, the attorney is presumed to possess confidential
9    information as the attorney as a fiduciary occupied a position of trust in which confidences
10   material to the current representation have been imparted to him. Ibid. When a substantial
11   relationship is established, by presumption or otherwise, the attorney must be disqualified from
12   representing the second client. Ibid. The subject of the prior representation—the negotiation and
13   preparation of the resolving the matter—puts Mr. Golubchik "in a position in which confidences
14   material to the current representation normally would have been imparted to counsel." City &
15   County of San Francisco v. Cobra Solutions, Inc., 38 Cal.4th 839, 846 (Cal. 2006) (“That is true
16   because the duty to preserve client confidences (Bus. Prof. Code, § 6068, subd. (e)) survives the
17   termination of the attorney’s representation.”)
18           “That enduring duty to preserve client confidences precludes an attorney from later
19   agreeing to represent an adversary of the attorney’s former client unless the former client
20   provides an "informed written consent" waiving the conflict. (Rules Prof. Conduct, rule 3-
21   310(E).)” City & County of San Francisco v. Cobra Solutions, Inc., 38 Cal.4th 839, 847 (Cal.
22   2006)
23           In Cobra, the Supreme Court affirmed an order recusing the entire City Attorney’s
24   Office. The entire San Francisco City Attorney’s office was vicariously disqualified from
25   representing the city in a civil action because City Attorney Dennis Herrera formerly represented
26   one of the defendants while he worked in private practice. Though Herrera screened himself
27   from the litigation, the California Supreme Court concluded that Herrera’s subordinates would
28   not be entirely insulated from their boss’s policy decisions. The court disqualified the entire City
     Attorney’s office.

                                        7
          EMERGENCY MOTION TO ADVANCE THE MOTION TO DISQUALIFY GOLUBCHIK
     Case 1:20-bk-11006-VK         Doc 104 Filed 07/22/20 Entered 07/22/20 10:41:45                   Desc
                                    Main Document    Page 8 of 14


1           The presumption accordingly applied to Mr. Herrera and must equally result in recusal of
2    Mr. Golubchik. Mr. Golubchik cannot zealously represent his current client without utilizing the
3    secrets of a former client. Mr. Golubchik has involved himself in a conflicted representation that
4    is prohibited by the most zealously guarded laws of the profession. Mr. Golubchik cannot
5    properly advocate in this case. His appearance in this case damages the ability of the other
6    attorneys, including the undersigned, from engaging in litigation on the merits at a fear of what
7    Mr. Golubchik will reveal to further its current client’s interest and earn more money. See
8    Tucker Ellis LLP v. Superior Court (2017) 12 Cal.App.5th 1233, 1247 [discussing the
9    "sacrosanct duty of a law firm to zealously represent the interests of its clients with undivided
10   loyalty"].) Continued participation in these proceedings by Mr. Golubchik would also impugn
11   the integrity of the judicial process, a consideration the trial court was entitled to weigh heavily.
12   (See Smith, supra, 60 Cal.App.4th at p. 580.)
13                                             CONCLUSION
14          The undersigned is unequivocally stating to this Court that the Fourth Amendment rights,
15   and the Sixth Amendment rights of the Movants are being abridged and the Court must advance
16   the hearing date on the Motion to Disqualify David Golubchik and his firm, to any day and
17   adjudicate that Motion on the papers. Once a direct relationship is established, the
18   disqualification at the request of the Movants is mandatory; waiting to Aug 27, 2020, will
19   irremediably damage movants. Motion was filed on 6-26-2020 [DOC 56] currently set to be
20   heard on August 27, 2020.
21   Dated: July 21, 2020                                   Respectfully submitted,

22                                                          BEVERLY LAW

23
                                                           By
24                                                              Michael Shemtoub, Esquire
                                                                Attorney for Mike Kemel and Mariya
25                                                              Ayzenberg
26

27

28




                                        8
          EMERGENCY MOTION TO ADVANCE THE MOTION TO DISQUALIFY GOLUBCHIK
     Case 1:20-bk-11006-VK          Doc 104 Filed 07/22/20 Entered 07/22/20 10:41:45                   Desc
                                     Main Document    Page 9 of 14


1                      DECLARATION OF MICHAEL SHEMTOUB, ESQUIRE
2            I, Michael Shemtoub, Esq., declare:
3            1.      I am an attorney at law duly licensed to practice before all courts in the State of
4    California and a member of the State Bar of California in-good-standing. I am the attorney for
5    Mike Kemel and Mariya Ayzenberg and as such I have personal knowledge of the facts stated
6    herein. If called on to do so, I could and would testify to the same.
7            2.      I make this Declaration in support of the Emergency Motion to Advance the
8    hearing date on the Motion to Disqualify David Golubchik and his firm.
9            3.      I cannot file a claim on behalf of my Clients and I cannot execute on motions
10   while Mr. Golubchik continues to represent a party in this case.
11           4.      The Court has GRANTED the Motion of the Debtor to examine Lisitsa.
12           5.      Lisitsa has been Mr. Kemel’s attorney on countless occasions past and present;
13   litigation attorney no less in current active litigation.
14           6.      I need to file Motions to Quash those deposition and demand that Lisitsa be
15   dismissed if she cannot defend herself if my clients’ secrets are at stake pursuant to Solin v.
16   O'Melveny & Myers (2001) 89 Cal.App.4th 451, 107 Cal.Rptr.2d 456 (Solin); and Prakashpalan
17   v. Engstrom, Lipscomb & Lack, 223 Cal.App.4th 1105, 1117 (Cal. Ct. App. 2014), and I cannot
18   because the more information I put before the Court while Mr. Golubchik is present and
19   advocating for the opponent will lead him to connect more dots that will lead to revelation of
20   more and more and more secrets of my clients.
21           7.      I cannot file a claim as the claim will be challenged by an attorney who possesses
22   secrets and trial strategies of my clients.
23           8.      I would have undertaken acts completely different if the Court had granted my
24   emergency motion in June when I filed it as an emergency motion.
25           9.      Mr. Golubchik and Ms. Djang 2 falsely represented to the Court on July 16 that the
26   issues will be resolved amicably. They will not. I am going to pursue the Debtor and the DIP and
27

28
     2
      I am not saying that Ms. Djang knew that she was making a false representation to the Court; I
     am saying that she does not know the playbook that lays ahead.

                                         9
           EMERGENCY MOTION TO ADVANCE THE MOTION TO DISQUALIFY GOLUBCHIK
     Case 1:20-bk-11006-VK          Doc 104 Filed 07/22/20 Entered 07/22/20 10:41:45                 Desc
                                     Main Document    Page 10 of 14


1
     Mr. Leizerovitz and Mr. Feygenberg, and Mr. Felton and Mr. Burgee (after I obtain Civil Code §
2
     1714.10 leave) for conspiring with one another in suppressing facts (i.e., the rescission of the
3
     deed of trust on sale of the Coachella property) and suing my client and demanding that he pay
4
     for damages to another one of Mr. Burgee clients.
5
             10.      I stayed silent at the July 16, 2020, hearing mainly because Mr. Golubchik was
6
     captivating to watch. He took principal-party control over the hearing, espoused familiarity with
7
     the participants and even others who were merely “observing” and then he requested an
8
     evidentiary hearing on the Motion to Disqualify.
9
             11.      I was frankly amazed that Mr. Golubchik was providing substantial evidence of
10
     breach of duty in light of the recent California Court of Appeal decision in Coley v. Eskaton,
11
     (July 8, 2020) 2020 Cal. App. LEXIS 629, that presumes damages for breach of fiduciary duty.
12
             12.      I began strategizing the case going forward after the Court’s determination of
13
     remand issued in the FR matter, and Proof of Claim filing deadline.
14
             13.      After much thought and deliberation and discussions with Clients’ and others, it
15
     became obvious to me that my strategy would not work unless and until the Court resolves the
16
     Motion to Disqualify. Waiting to Aug 27, 2020, will irremediably damage movants. Motion
17
     was filed on 6-26-2020 [DOC 56] currently set to be heard on August 27, 2020.
18
             14.      The Motion to Disqualify is the proverbial fork in the road. If the Court grants it,
19
     the Clients will proceed in one fashion; if the Court does not, then the Clients will have to rethink
20
     strategy and proceed in an entirely unconventional methods to progress the case and their claims
21
     going forward.
22
             15.      The importance of the immediate resolution of the Motion (doc 56) cannot be
23
     overstated and my Clients are disabled and their action will be based on speculation till
24
     resolution of the Motion. Mr. Golubchik must be recused/disqualified/removed.
25
            I declare under penalty of perjury that the foregoing is true and correct under the laws of
26
     the State of California and the United States.
27
           Executed on July 21, 2020, at Los Angeles, California.
28


                                                      By:
                                                             Michael Shemtoub, Esq.
                                       10
          EMERGENCY MOTION TO ADVANCE THE MOTION TO DISQUALIFY GOLUBCHIK
        Case 1:20-bk-11006-VK                     Doc 104 Filed 07/22/20 Entered 07/22/20 10:41:45                                      Desc
                                                   Main Document    Page 11 of 14



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 4929
Wilshire Blvd. Suite 702 Los Angeles, CA 90010



A true and correct copy of the foregoing document entitled (specify): EMERGENCY MOTION TO ADVANCE THE
HEARING ON MOTION TO DISQUALIFY DAVID GOLUBCHIK AND HIS FIRM; MEMORANDUM OF POINTS AND
AUTHORITIES, IN SUPPORT THEREOF, DECLARATION OF MICHAEL SHEMTOUB FILED CONCURRENTLY
HEREWITHwill be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) 7-
22-2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Katherine Bunker kate.bunker@usdoj.gov
  John Burgee jburgee@bandalaw.net
  Caroline Renee Djang (TR) caroline.djang@bbklaw.com,
C190@ecfcbis.com;sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
  David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
  Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
  Thomas D Sands thomas@thesandslawgroup.com, thomas@thesandslawgroup.com
  David A Tilem davidtilem@tilemlaw.com,
DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;
DianaChau@tilemlaw.com
  United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov



                                                                                       X    Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 7-22--2020 I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.


Gina Lisitsa, Esq.
9107 Wilshire Boulevard, Suite 450                                      Michael Masinovsky +
Beverly Hills, California 90210                                         Winterhuder weg 110
Telephone: (310) 272-7766                                               22085 Hamburg, Germany
Facsimile: (424) 744-4141                                               Telephone: +49 176 47179099
Email: glisitsa@gmail.com                                               Email: mmasinovsky@aol.com
Lisitsa COUNSEL:
Lisa D. Angelo
Murchison & Cummings LLP
801 South Grand Avenue, 9th Floor,
Los Angeles, CA 90017
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 1:20-bk-11006-VK                     Doc 104 Filed 07/22/20 Entered 07/22/20 10:41:45                                      Desc
                                                   Main Document    Page 12 of 14



Telephone: (213) 630-1023
Facsimile: (213) 623-6336
Email: langelo@murchisonlaw.com

                                                                                       X    Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 7-22-2020 I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Hon. Victoria S. Kaufman                                                          Michael Masinovsky +
United States Bankruptcy Court                                                    Winterhuder weg 110
21041 Burbank Boulevard, Suite 354 / Courtroom 301                                22085 Hamburg, Germany
Woodland Hills, CA 91367                                                          Telephone: +49 176 47179099
                                                                                  E il        i    k @ l

                                                                                       X Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 7-22--2020 Michael Shemtoub, Esq.
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                Case 1:20-bk-11006-VK              Doc
                                                     . 0.104      Filed
                                                          Box 826880
                                                     Bankruptcy
                                                                          07/22/20 Entered 07/22/20 10:41:45 Desc
                                                                GroupCOUNTY
                                                                       MIC 92E
0973-1                                              (p)
                                                    MainLOSDocument
                                                            ANGELES         TREASURER
                                                                               PageAND13TAXofCOLLE
                                                                                               14  Franchise Tax Board
Case 1:20-bk-11006-VK                               ATTN BANKRUPTCY UNIT                           Bankruptcy Section MS: A-340
Central District of California                      PO BOX 54110                                   P. 0. Box 2952
San Fernando Valley                                 LOS ANGELES CA 90054-0110                      Sacramento, CA 95812-2952
Tue Jun 16 14:06:24 PDT 2020
Internal Revenue Service
PO Box 7346                                                                                              Lev Invesbnents, LLC
Philadelphia, PA 19101-7346                                                                              13854 Albers Street
                                                                                                         Sherman Oaks, CA 91401-5811


(p)OFFICE OF FINANCE CITY OF LOS ANGELES
200 N SPRING ST RM 101 CITY HALL                     Securities & Exchange CoDDDission                   San Fernando Valley Division
LOS ANGELES CA 90012-3224                            444 South Flower St., Suite 900                     21041 Burbank Blvd,
                                                     Los Angeles, CA 90071-2934                          Woodland Hills, CA 91367-6606


FR, LLC
c/o Michael Shemtoub, Esq.                           Franchise Tax Board                                 G&B Law, LLP
4929 Wilshire Blvd., suite 702                       Special Procedures                                  Attn: James R. Felton
Los Angeles, CA 90010-3824                           POB 2952                                            16000 Ventura Blvd., suite 1000
                                                     Sacramento, CA 95812-2952                           Encino, CA 91436-2762

(p) INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS                    Jeff Nodd, Esq.                                     LDI Ventures, LLC
PO BOX 7346                                          15250 Ventura Blvd                                  423 N Palm dr
PHILADELPHIA PA 19101-7346                           Encino, CA 91403-3201                               Beverly Hills, CA 90210-3974


Landmark Land, LLC
Attn Alex Polovinchik                               Michael Leizerovitz                                  Michael Masinovsky
860 Via De La Paz, suite E-1                        15 Via Monarca St.                                   21810 Eaton Place
Pacific Palisades, CA 90272-3668                    Dana Point, CA 92629-4082                            Cupertino, CA 95014-1182


Ming Zhou
Thomas Krantz, Esq.                                 (p)REAL PROPERTY TRUSTEE INC                         Sensible Consulting & Mgmt Inc
2082 Michelson Drive, Suite 212                     ATTN MIKE KEMEL                                      c/o John Burgee Esq.
Irvine, CA 92612-1213                               PO BOX 17064                                         20501 Ventura Boulevard, Suite 262
                                                    BEVERLY HILLS CA 90209-3064                          Woodland Hills, CA 91364-6410

Thomas Sands, Esq.
The Sands Law Group, APLC                            U.S. Trustee San Fernando Valley                    United States Trustee (SV)
205 South Broadway, Suite 903                        915 Wilshire Blvd.                                  915 Wilshire Blvd, Suite 1850
Los Angeles, CA 9 0012-3618                          Suite 1850                                          Los Angeles, CA 90017-3560
                                                     Los Angeles, CA 90017-3560

Caroline Renee Djang (TR)
18101 Von Karman Ave., Suite 1000                    David B Golubchik                                   Juliet Y Oh
Irvine, CA 92612-0164                                Levene Neale Bender Yoo & Brill LLP                 10250 Constellation Blvd Ste 1700
                                                     10250 Constellation Blvd Ste 1700                   Los Angeles, CA 90067-6253
                                                     Los Angeles, CA 90067-6253




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
                 Case 1:20-bk-11006-VK              Doc 104 Filed 07/22/20 Entered 07/22/20 10:41:45 Desc
Bankruptcy Unit                                      Main Document    Page 14 of 14
P.O. Box 54110                                                                         Insolvency I Stop 5022
Los An geles, CA 90051-0110                                                            300 N. Los Angeles St., #4062
                                                                                       Los Angeles, CA 90012-9903

 (d)Los Angeles County Tax Collector
P.O. Box 54018                                       Real Property Trustee, Inc.
Los An geles, CA 90054-0018                          P.O. Box 17064
                                                     Beverly Hills, CA 90209




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Courtesy NEF                                      End of Label Matrix
                                                     Mailable recipients    26
                                                     Bypassed recipients     1
                                                     Total                  27
